

116 SJ 75 IS: Proposing an amendment to the Constitution of the United States relative to the fundamental right to vote.
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 75IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Durbin (for himself, Ms. Warren, Mr. Sanders, Mr. Merkley, Ms. Hirono, Mr. Markey, Mr. Van Hollen, and Mr. Blumenthal) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to the fundamental right to vote.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  —1.Every citizen of the United States, who is of legal voting age, shall have the fundamental right to vote in any public election held in the jurisdiction in which the citizen resides.2.The fundamental right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State or political subdivision within a State unless such denial or abridgment is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest.3.The portion of section 2 of the fourteenth article of amendment to the Constitution of the United States that consists of the phrase or other crime, is repealed.4.The Congress shall have the power to enforce this article and protect against any denial or abridgement of the fundamental right to vote by legislation..